EXECUTION VERSION




TERMINATION OF CERTAIN OBLIGATIONS UNDER SETTLEMENT AGREEMENT REGARDING ADA-ES'
INDEMNITY OBLIGATIONS
This Termination of Certain Obligations under Settlement Agreement Regarding
ADA-ES' Indemnity Obligations (this “Agreement”) is entered into as of December
29, 2017 (the “Effective Date”), by and among (1) Advanced Emissions Solutions,
Inc., a Delaware limited liability company (“AES”), ADA-ES, Inc., a Colorado
corporation (“ADA-ES”), and ADA Environmental Solutions, LLC, a Colorado limited
liability company (“Environmental Solutions”) (collectively, and including their
respective successors and assigns, “ADA”), (2) ADA Carbon Solutions, LLC, a
Delaware limited liability company (“ACS”), ADA Carbon Solutions (Red River),
LLC, a Delaware limited liability company, Crowfoot Supply Company, LLC, a
Delaware limited liability company, and Five Forks Mining, LLC, a Delaware
limited liability company (collectively, and including their respective
successors and assigns, the “AC Venture Defendants”), and (3) Energy Capital
Partners, LLC, a Delaware limited liability company, Energy Capital Partners I,
LP, a Delaware limited partnership, Energy Capital Partners I-A, LP, a Delaware
limited partnership, Energy Capital Partners I-B IP, LP, a Delaware limited
partnership, and Energy Capital Partners I (Crowfoot IP), LP, a Delaware limited
partnership (collectively, and including their respective successors and
assigns, the “ECP Defendants”). ADA, the AC Venture Defendants and the ECP
Defendants may be individually referred to herein as a “Party” and collectively
referred to as the “Parties.” Unless otherwise defined in this Settlement
Agreement, all capitalized terms shall have the meaning ascribed to them in the
Indemnity Settlement Agreement (as defined below).
Recitals
A.ADA-ES, Environmental Solutions, the AC Venture Defendants, Morton
Environmental Products, LLC, a Delaware limited liability company (“Morton”),
Underwood Environmental Products, LLC, a Delaware limited liability company
(“Underwood”), and the ECP Defendants (collectively, the “Original Indemnity
Settlement Agreement Parties”) entered into that certain Settlement Agreement
Regarding ADA-ES’ Indemnity Obligations, dated as of November 28, 2011 (the
“Original Indemnity Settlement Agreement”).
B.AES and the Original Indemnity Settlement Agreement Parties have entered into
that certain Undertaking and Assumption Agreement, dated as of July 1, 2013 (the
“Undertaking and Assumption Agreement” and, together with the Original Indemnity
Settlement Agreement, the “Indemnity Settlement Agreement”), pursuant to which
AES agreed, on a joint and several basis with ADA-ES and Environmental
Solutions, to assume all of the obligations of ADA-ES and Environmental
Solutions under the Original Indemnity Settlement Agreement.
C.Morton and Underwood have been dissolved, and Certificates of Cancellation
with respect to each of Morton and Underwood were filed with the Delaware
Secretary of State on September 25, 2013.
D.The Indemnity Settlement Agreement, among other things, (1) establishes the
ADA Indemnity Obligations relating to the Norit Litigation, and (2) requires ADA
to maintain Continually in Place a Security LC and a Periodic LC benefitting the
AC Venture Defendants obligated to make Royalty Payments (collectively with all
other obligations expressly set forth in the Indemnity Settlement Agreement, the
“ADA Obligations”).
E.On December 29, 2017, ADA reached an agreement with Norit International N.V.,
a Netherlands company (“Norit International”) and Cabot Norit Americas, Inc.,
f/k/a Norit Americas, Inc, a Georgia corporation (“CNAI” and, together with
Norit International, “Norit”) to settle certain outstanding obligations relating
to Royalty Payments for a 1-time payment of $3.3 million to be made on or before







--------------------------------------------------------------------------------







December 31, 2017 (the “Final Royalty Settlement Payment”). In exchange for ADA
making the Final Royalty Settlement Payment, Norit will provide each Party a
full waiver and release from certain obligations relating to the Norit
Litigation (the “Releases”).
F.ECP Defendants and AC Venture Defendants desire ADA to make the Final Royalty
Settlement Payment, and to obtain the Releases. ADA desires ECP Defendants and
AC Venture Defendants to terminate certain provisions of the Indemnity
Settlement Agreement and release ADA from certain of the ADA Obligations.
G.The Parties desire to terminate certain provisions of the Indemnity Settlement
Agreement on the terms and conditions set forth in this Agreement.
Agreement
In consideration of the mutual promises and covenants contained herein, the
Parties, intending to be legally bound, agree as follows:
1.Termination of Certain Provisions. Prior to the execution of this Agreement
and on or before the close of business on December 29, 2017, (i) ADA shall make
the Final Royalty Settlement Payment to Norit in a form acceptable to Norit, and
(ii) each Party shall execute a Release, provided by Norit, in a form acceptable
to each Party. Upon payment of the Final Royalty Settlement Payment and the
execution of the Releases, the Indemnity Settlement Agreement and all
obligations expressly set forth therein shall be terminated, except as provided
in Section 2 (collectively, the “Terminated Provisions”).
2.Survival of Certain Provisions. Notwithstanding anything in Section 1 to the
contrary, the following provisions of the Indemnity Settlement Agreement and all
obligations expressly set forth therein related thereto shall remain in full
force and effect in accordance with the terms of the Indemnity Settlement
Agreement: (i) preamble and the sections titled “Parties,” (ii) the section
titled “Representations and Warranties,” (iii) the section titled “Indemnity
Obligations” except with respect to any indemnity obligations arising from
Royalty Payments, (iv) the section titled “Payment of Settlement Fee Amount,
provided that the parties acknowledge the payments and other actions
contemplated thereby have occurred, (v) the section titled “Additional Legal
Fees and Expenses,” (vi) the section titled “Release of Certain Known Claims
Related to the Existing Actions,” (vii) the section titled “Tolling
Arrangements,” (viii) the section titled “Non-Disparagement,” (ix) the section
titled “Confidentiality,” and (x) the section titled “Miscellaneous” (such
provisions, the “Surviving Provisions”).
3.Release of Letters of Credit. Within three business days of being provided
with both (i) written confirmation from Norit that the Releases are effective
after receipt by Norit of the payments contemplated thereby and (ii) such
documents necessary and required by the Issuing Institution to terminate all
letters of credit comprising the Security LC and the Periodic LC (the “LC
Release Documents”), the ECP Defendants and the AC Venture Defendants shall
execute the LC Release Documents. Upon the execution and delivery of the LC
Release Documents by all parties thereto, (a) all funds relating to the Security
LC and the Periodic LC (the “LC Funds”) shall be the property of ADA or the
Issuing Institution, as applicable and (b) neither the ECP Defendants nor the AC
Venture Defendants shall make any claim to the LC Funds.
3.    ECP/ACS Release: In consideration of ADA’s promises in this Agreement,
effective immediately upon ADA’s completion of the obligations set forth in
Section 1 and the effectiveness of the Releases, the ECP Defendants and the AC
Venture Defendants, each on their own behalf and on behalf of their
predecessors, successors, assigns, parent entities, Subsidiaries, and
Affiliates, and each of its past and







--------------------------------------------------------------------------------







present directors, officers, partners, members, employees, servants, agents,
trustees, insurers, co-insurers, reinsurers, attorneys, and shareholders
(collectively and individually the “ECP/ACS Releasors”) releases, waives, and
forever discharges ADA and each of their predecessors, successors, assigns,
parent companies, Subsidiaries, and Affiliates, and each of their past and
present directors, officers, partners, members, employees, servants, agents,
trustees, insurers, co-insurers, reinsurers, attorneys, and shareholders
(collectively, the “ADA Releasees”) from and against all actions, causes of
action, suits, debts, dues, sums of money, accounts, controversies, agreements,
promises, injunctive relief, fees, variances, trespasses, damages, judgments,
abstracts of judgments, liens, extents, executions, claims, demands,
liabilities, costs, expenses, obligations, contracts, rights to subrogation,
rights to contribution, and remedies of any nature whatsoever, in law,
admiralty, or equity, in any kind of forum, whether sounding in contract, tort,
or otherwise, that are known or reasonably should have been known by them
(collectively, “Claims”), which Claims any or all of the ECP/ACS Releasors ever
had, now have or reasonably should have known they had (but specifically
excluding any Unknown Claims) against any or all of the ADA Releasees, from the
beginning of the world until the date of this Agreement, arising from the
Terminated Provisions or the ECP/ACS Releasors’ obligations to pay a running
royalty on the sales of activated carbon as outlined in the Final Running
Royalty Award (as defined in the Releases) (collectively, the “ECP/ACS Released
Claims”). Nothing herein shall release or discharge any Claims and any Party may
have in the future for failure to comply with this Agreement or the Surviving
Provisions.
4.ADA Release: In consideration of the ECP Defendants’ and the AC Venture
Defendants’ promises in this Agreement, effective immediately upon ADA’s
completion of the obligations set forth in Section 1 and the effectiveness of
the Releases, ADA, on its own behalf and on behalf of its predecessors,
successors, assigns, parent entities, Subsidiaries, and Affiliates, and each of
its past and present directors, officers, partners, members, employees,
servants, agents, trustees, insurers, co-insurers, reinsurers, attorneys, and
shareholders (collectively and individually the “ADA Releasors”) releases,
waives, and forever discharges the ECP Defendants and the AC Venture Defendants
and each of their predecessors, successors, assigns, parent companies,
Subsidiaries, and Affiliates, and each of their past and present directors,
officers, partners, members, employees, servants, agents, trustees, insurers,
co-insurers, reinsurers, attorneys, and shareholders (collectively, the “ECP/ACS
Releasees”) from and against all Claims, which Claims any or all of the ADA
Releasors ever had, now have or reasonably should have known they had (but
specifically excluding the Unknown Claims) against any or all of the ECP/ACS
Releasees, from the beginning of the world until the date of this Agreement,
arising from the Terminated Provisions or the ADA Releasors’ obligations to pay
a running royalty on the sales of activated carbon as outlined in the Final
Running Royalty Award (as defined in the Releases) (collectively, the “ADA
Released Claims”). Nothing herein shall release or discharge any Claims and any
Party may have in the future for failure to comply with this Agreement or the
Surviving Provisions.
5.Amendment. This Agreement may be amended, supplemented or modified only by a
written instrument duly executed by or on behalf of each of the Parties.
6.Specific Performance. Notwithstanding anything contained herein to the
contrary, each Party to this Agreement acknowledges and agrees that the other
Parties would be damaged irreparably in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or otherwise
are breached. Accordingly, each Party to this Agreement agrees that the other
Parties shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the Parties and the
matter in addition to any other remedy to which it may be entitled, at law or in
equity.







--------------------------------------------------------------------------------







7.No Third Party Beneficiary. The terms and provisions of this Agreement are
intended solely for the benefit of the Parties hereto, the ADA Releasees and the
ECP/ACS Releasees and their respective successors or permitted assigns, and it
is not the intention of the Parties to confer third-party beneficiary rights
upon any other person.
8.No Assignment; Binding Effect. Neither this Agreement nor any right, interest
or obligation hereunder may be assigned by any Party hereto without the prior
written consent of the other Parties hereto and any attempt to do so will be
void, except (i) for assignments and transfers by operation of law, (ii) a Party
may assign any or all of its rights, interests and obligations hereunder to a
wholly-owned Subsidiary, provided that any such Subsidiary agrees in writing to
be bound by all of the terms, conditions and provisions contained herein, but no
such assignment referred to in clause (ii) shall relieve such Party of its
obligations hereunder and (iii) the AC Venture Defendants and the ECP Defendants
may assign this Agreement in connection with any significant strategic
transaction involving ACS. Subject to the preceding sentence, this Agreement is
binding upon, inures to the benefit of and is enforceable by the Parties hereto
and their respective successors and assigns.
9.Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.
10.Mutual Drafting. The Parties are sophisticated and have been represented by
attorneys throughout the transactions contemplated hereby who have carefully
negotiated the provisions hereof. As a consequence, the Parties do not intend
that the presumptions of laws or rules relating to the interpretation of
contracts against the drafter of any particular clause should be applied to this
Agreement or any agreement or instrument executed in connection herewith, and
therefore waive their effects.
11.Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, without giving effect to the
conflicts of laws principles (whether of the State of Delaware or otherwise)
that would result in the application of the laws of any other jurisdiction.
12.Consent to Jurisdiction and Service of Process; Appointment of Agent for
Service of Process. EACH PARTY TO THIS AGREEMENT HEREBY CONSENTS TO THE
JURISDICTION OF ANY UNITED STATES DISTRICT COURT OR THE STATE COURTS OF DELAWARE
LOCATED IN WILMINGTON, DELAWARE AND IRREVOCABLY AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER SUCH ACTIONS OR PROCEEDINGS ARE BASED IN STATUTE,
TORT, CONTRACT OR OTHERWISE), SHALL BE LITIGATED IN SUCH COURTS. EACH PARTY (1)
CONSENTS TO SUBMIT ITSELF TO THE PERSONAL JURISDICTION OF SUCH COURTS FOR SUCH
ACTIONS OR PROCEEDINGS, (2) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT
SUCH PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH
COURT AND (3) AGREES THAT IT WILL NOT BRING ANY SUCH ACTION OR PROCEEDING IN ANY
COURT OTHER THAN SUCH COURTS. EACH PARTY ACCEPTS FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE AND
IRREVOCABLE JURISDICTION AND VENUE OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
NON-APPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH ACTIONS OR
PROCEEDINGS. A COPY OF ANY SERVICE OF PROCESS SERVED UPON THE PARTIES SHALL BE
MAILED BY REGISTERED MAIL TO THE RESPECTIVE PARTY EXCEPT THAT, UNLESS OTHERWISE
PROVIDED BY APPLICABLE LAW, ANY FAILURE TO MAIL SUCH COPY SHALL NOT AFFECT THE
VALIDITY OF SERVICE OF PROCESS. IF ANY AGENT APPOINTED BY A PARTY REFUSES TO
ACCEPT







--------------------------------------------------------------------------------







SERVICE, EACH PARTY AGREES THAT SERVICE UPON THE APPROPRIATE PARTY BY REGISTERED
MAIL SHALL CONSTITUTE SUFFICIENT SERVICE. NOTHING HEREIN SHALL AFFECT THE RIGHT
OF A PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
13.Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH PARTY TO
THIS AGREEMENT HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS SETTLEMENT AGREEMENT OR ANY
DEALINGS AMONG THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT AND THE
RELATIONSHIP THAT IS BEING ESTABLISHED. EACH PARTY ALSO WAIVES ANY BOND OR
SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED
OF ANY OF THE OTHER PARTIES. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. EACH PARTY ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A SETTLEMENT, THAT EACH HAS ALREADY RELIED ON THE
WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON
THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTION CONTEMPLATED
HEREBY. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
14.Counterparts. This Agreement may be executed in any number of counterparts,
any of which may be delivered via facsimile or PDF, each of which will be deemed
an original, but all of which together will constitute one and the same
instrument.
15.Entire Agreement. This Agreement and the Indemnity Settlement Agreement
constitutes the entire agreement between all of the Parties with regard to the
matters set forth herein. Except as explicitly set forth in this Agreement or
the Indemnity Settlement Agreement, there are no representations, warranties, or
inducements, whether oral, written, express or implied, that in any way affect
or condition the validity of this Agreement or alter its terms.
[signatures begin on next page]







--------------------------------------------------------------------------------









IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by a
duly authorized signature of each Party as of the date first above written.
ADVANCED EMISSIONS SOLUTIONS, INC.
 
ADA ENVIRONMENTAL SOLUTIONS, LLC
 
 
 
 
 
 
 
By:
/s/ Ted Sanders
 
By:
/s/ Ted Sanders
 
Name:
Ted Sanders
 
Name:
Ted Sanders
 
Title:
General Counsel
 
Title:
General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
ADA-ES, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ted Sanders
 
 
 
 
Name:
Ted Sanders
 
 
 
 
Title:
Corporate Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------







ENERGY CAPITAL PARTNERS LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Christopher M. Leininger
 
 
 
 
Name:
Christopher M. Leininger
 
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ENERGY CAPITAL PARTNERS I, LP
 
ENERGY CAPITAL PARTNERS I (CROWFOOT IP), LP
 
 
 
 
 
 
 
By:
Energy Capital Partners GP I, LLC, its general partner
 
By:
Energy Capital Partners GP I, LLC, its general partner
 
 
 
 
 
 
 
By:
Energy Capital Partners LLC, its managing member
 
By:
Energy Capital Partners LLC, its managing member
 
 
 
 
 
 
 
By:
/s/ Christopher M. Leininger
 
By:
/s/ Christopher M. Leininger
 
Name:
 
 
Name:
 
 
Title:
 
 
Title:
 
 
 
 
 
 
 
 
ENERGY CAPITAL PARTNERS I-A, LP
 
ENERGY CAPITAL PARTNERS I-B IP, LP
 
 
 
 
 
 
 
By:
Energy Capital Partners GP I, LLC, its general partner
 
By:
Energy Capital Partners GP I, LLC, its general partner
 
 
 
 
 
 
 
By:
Energy Capital Partners LLC, its managing member
 
By:
Energy Capital Partners LLC, its managing member
 
 
 
 
 
 
 
By:
/s/ Christopher M. Leininger
 
By:
/s/ Christopher M. Leininger
 
Name:
 
 
Name:
 
 
Title:
 
 
Title:
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------







ADA CARBON SOLUTIONS, LLC
 
ADA CARBON SOLUTIONS (RED RIVER), LLC
 
 
 
 
 
 
 
By:
/s/ Peter O. Hansen
 
By:
/s/ Peter O. Hansen
 
Name:
Peter O. Hansen
 
Name:
Peter O. Hansen
 
Title:
General Counsel
 
Title:
General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
CROWFOOT SUPPLY COMPANY, LLC
 
FIVE FORKS MINING, LLC
 
 
 
 
 
 
 
By:
ADA Carbon Solutions (Operations), LLC, its sole member
 
By:
ADA Carbon Solutions (Operations), LLC, its sole member
 
 
 
 
 
 
 
By:
/s/ Peter O. Hansen
 
By:
/s/ Peter O. Hansen
 
Name:
Peter O. Hansen
 
Name:
Peter O. Hansen
 
Title:
General Counsel
 
Title:
General Counsel
 
 
 
 
 
 
 














